Citation Nr: 0708799	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and November 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In November 2004, the 
RO increased the evaluation for the veteran's PTSD to 50 
percent.  As that award was not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In January 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record. 


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's bilateral hearing loss and active 
service.

2.  The veteran's service-connected PTSD is currently 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: increased isolation; near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships and a current Global 
Assessment of Functioning (GAF) score of 50.

3.  There is no medical evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The criteria for a 70 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, May 
2003 and February 2005 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish an increased rating and 
service connection, of what VA would do or had done, and what 
evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher initial rating was granted on appeal.  

Since the veteran's increased rating claim for PTSD is being 
granted, the RO will assign an effective date at the time the 
Board's decision is implemented.  Significantly, the veteran 
retains the right to appeal any effective dates assigned by 
the RO.  On the other hand, since the veteran's service 
connection claim for hearing loss is being denied and an 
effective date will not be assigned, there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  Moreover, the appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service 
medical records, VA treatment records, and lay statements -- 
is adequate for determining whether the criteria for an 
increased initial rating for the veteran's claim for PTSD 
have been met and whether service connection for hearing loss 
is warranted.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  In addition, the 
veteran underwent PTSD and audiological VA examinations in 
June 2003, February 2004, and November 2005.  The veteran 
also provided testimony at a hearing on appeal in January 
2007.  It follows that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection Claim for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as sensorineural 
hearing loss, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

The veteran contends that he suffers from bilateral hearing 
loss as a result of noise exposure in service.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38  C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

In the present appeal, the veteran's separation audiological 
examination report dated in April 1970 showed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
5
LEFT
0
0
5
N/A
0

A VA audiological examination report dated in June 2003 
showed that puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
70
45
40
40
45
LEFT
60
50
45
50
45

The veteran's speech discrimination scores were 100 percent 
for the right ear and 100 percent for the left ear.

The June 2003 VA examiner found that the veteran had 
bilateral mixed hearing loss with possible ossicular 
pathology that was not consistent with noise exposure.  Also, 
the examiner noted that the veteran was exposed to 
significant occupational noise exposure.  For the above 
reasons and after reviewing the veteran's claims file, the 
examiner opined that the veteran's hearing loss was not the 
result of his military noise exposure.  Later in 2003, the 
veteran underwent surgery to his right ear.  By the February 
2004 audiological examination, the veteran's right ear 
hearing loss had a significant improvement and he no longer 
felt that he needed his hearing aid.  A follow up examination 
in March 2005 revealed the same audiometrics results as in 
February 2004.  It was noted that the veteran felt that he 
was doing fine and did not feel the need for his hearing 
aids.  

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that he was exposed to excessive noise from 
weapons during his tour of active duty.  He noted that a 
machine gun was discharged very close to his ears on one 
occasion and that he feels loud noise caused damage to his 
hearing ability.  The veteran further pointed out that during 
the entire time while on active duty during the Vietnam war, 
he was exposed to gunfire noise.  

After a full review of the record, the Board concludes that 
the medical evidence does not demonstrate a nexus linking the 
veteran's hearing loss to his service.  Further, there are no 
medical records, service or post-service, showing bilateral 
hearing loss to a degree of 10 percent or more within one 
year from separation from service.  Thus, the veteran's 
claimed bilateral hearing loss is not presumed to have been 
incurred in service under the provisions of 38 C.F.R. 
§§ 3.307, 3.309.

Finally, the appellant and his representative may believe 
that there is a causal relationship between the veteran's 
service and his hearing loss.  However, the Board notes that 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating Claim for PTSD

The veteran contends that the disability rating assigned for 
his PTSD should be increased to reflect more accurately the 
severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection was granted for PTSD in a June 1997 rating 
decision.  A 30 percent disability evaluation was assigned.  
Currently, the veteran's PTSD is rated as 50 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

VA treatment records show continued PTSD counseling and 
treatment between June 2003 and April 2006.  The medical 
evidence and the veteran's testimony at the January 2007 
video conference hearing demonstrate that the veteran's 
psychiatric disability is manifested primarily by symptoms of 
depression, sleep difficulties, irritability, violent 
outbursts, suicidal thoughts, and isolation.  The veteran 
lives alone and has minimal relationship with his daughter.  
He works as a singer and songwriter.  

In VA examination reports, the veteran has been assigned GAF 
scores ranging from 45 to 60.  The Court has held that GAF 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 61 to 70 indicates mild symptoms (e.g., depressed moods 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

In June 2003, the veteran underwent a VA PTSD examination, 
where he reported depression, poor sleep, nightmares, suicide 
attempts in the 1970s, suicidal and homicidal thoughts, 
violent outbursts, and emotional blunting that interfered 
with his occupational and social relationships.  The veteran 
noted that because of his anger outbursts, he avoided people.  
The VA examiner found that the veteran was fully oriented 
with no significant memory loss.  The veteran denied any 
obsessive ritualistic behavior.  The VA examiner assigned the 
veteran a GAF score of 60.  

The veteran was again examined by a VA examiner in February 
2004 and November 2005, where he reported increased 
isolation, irritability, sleep difficulty, hyperarousal, 
emotional numbing, and difficulties in concentration and 
memory.  He had a history of irritability, rage, and 
altercations and, as a result, he avoided people and 
activities that may trigger symptomatology.  In February 
2004, the VA examiner found that the veteran was adequately 
groomed and cooperative.  He was fully oriented to person, 
place, and time.  His affect was depressed and mood was edgy, 
frustrated, and volatile with anxiety and panic.  There was 
no evidence of significant cognitive dysfunction, however, 
the veteran had complained of difficulties with memory and 
concentration.  Later, by the November 2005 examination, the 
veteran had been "kicked out" of group therapy due to his 
inability to cooperate.  The November 2005 examiner found 
that the veteran was fully oriented and appropriately dressed 
and cooperative.  He was talkative but described his mood as 
apprehensive.  His affect was noted to be slightly irritable 
and thought processes were normal with no suicidal or 
homicidal ideation.  In both instances, the examiner assigned 
a GAF score of 50 based on the severe level of symptoms.  

Although the November 2005 examiner found that the veteran 
had no suicidal or homicidal ideation, the veteran testified 
at the video conference hearing that he often thought of 
suicide.  The Board finds that taking into account the 
previous examinations and the veteran's testimony and his 
volatile mood and affect that he did have suicidal and 
homicidal ideation.  Accordingly, the veteran's PTSD is 
manifested by social and occupational impairments due to 
suicidal ideation; near-continuous panic; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Given the 
above analysis and evidence, the Board concludes that the 
veteran's PTSD more closely approximates a 70 percent 
disability rating.  38 C.F.R. § 4.7.  

The Board finds that there is no persuasive medical evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  During the video conference hearing, the veteran 
did not report any of the symptoms constituting a 100 percent 
rating, but testified to isolation, agitation, anxiety, 
violent outbursts, and suicidal thoughts as causes for his 
impairments.  Thus, under the current rating criteria, a 100 
percent rating is not warranted for the veteran's PTSD.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's PTSD has resulted in frequent 
hospitalizations.  Although the veteran reported instances 
where his anger interfered with his performances, since the 
nature of his job is sporadic, it is difficult to find that 
his PTSD has interfered with his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's PTSD warrants a 70 percent 
disability rating under Diagnostic Code 9411 and no more.  


ORDER

Service connection for bilateral hearing loss is denied.

A disability rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


